﻿Allow me to congratulate
the President on his well-deserved election to the
presidency of the General Assembly at its sixty-seventh
session. My delegation and I would like to assure him
of Malawi’s full support during his tenure of office.
It is an honour to address the Assembly today for the
first time in my capacity as President of the Republic of Malawi. As the Assembly may be aware, I took office
in April of this year after the death of my predecessor,
His Excellency Professor Bingu Wa Mutharika. On
behalf of all Malawians, I express our appreciation for
the support that the world gave us during that difficult
time in our country. I would like to also acknowledge
in particular the support I received from leaders from
the Southern African Development Community and the
entire African continent when I assumed the presidency.
The support that I received is a mark that Africa has
indeed embraced women’s leadership.
Joining the world’s leaders here and becoming only
the second female Head of State in Africa’s history,
after Her Excellency President Ellen Johnson-Sirleaf of
Liberia, is a moment of pride for me. However, mine
is not the story of the success of an individual, but of
a people. A peaceful and constitutional transition of
power was not inevitable when my presidency began.
It is the courage and determination of the people of
Malawi that made it possible. The people of Malawi
have made a decisive choice. They have chosen
democracy, they have chosen peace and they have
chosen to work together to realize their destiny. It is my
people’s courage and determination that has taken me
to the presidency, and which we will now apply to our
national development.
The theme of the general debate this year is “Bringing
about adjustment or settlement of international disputes
or situations by peaceful means”. It allows us to reflect
on some of the conflict situations around the world,
including in Africa. Those conflicts have a devastating
effect on the lives of millions, especially women and
children. The impact of conflict goes beyond the people
directly involved, affecting the region and the world.
Let me agree with Secretary-General Ban Ki-moon
when he said in his reappointment speech that one of
the greatest opportunities we have for a better world
without conflict is through sustainable development.
The biggest threats to security and peace are poverty,
lack of opportunity and lack of hope. It is unacceptable
to me as the President of Malawi, as it should be to the
global community, that we have children continuing to
suffer from malnutrition, or that they yearn to learn but
have to sit under trees rather than in proper classrooms.
It is unacceptable that a mother should die while giving
birth because the nearest health centre is far away, or
that thousands die of diseases that we have answers
for. It is unacceptable that the youth who represent the
future of our world have few opportunities to realize their potential, or that they are not guaranteed a society
where they can speak their mind. It is unacceptable that
farmers and other workers continue to toil to make the
best of what they have, but do not enjoy the fruits of
their labour due to lack of modernization, a supportive
policy environment and access to markets; and that
they are buried under global tariffs and taxes. It is when
those frustrations are in place that conflict takes root.
For decades, I have fought these issues in Malawi
as a social justice and human rights activist and
through my work at the gra-ssroots. I have experienced
the struggles of the poor and the suffering of Malawian
women. I have championed the advancement of the
oppressed and marginalized, fought for the rights of
women and children, campaigned for the betterment of
the rural and urban poor. I can attest to the fact that
the experience of a poor and disadvantaged Malawian
is intimately intertwined with that of Africans, and
indeed with that of the people of the least developed
countries.
Now, as the President of the Republic of Malawi,
I have a vision. My vision is to eradicate poverty
through economic growth and wealth creation. Malawi
aims to create wealth by transforming the structure of
the economy, promoting the private sector in order to
achieve economic growth, accelerating job creation
and protecting the vulnerable and the excluded within a
decentralized and democratic environment.
Specifically, my vision is to transform Malawi
into one of the fastest-growing African economies in
the next decade. For me, growth is not merely related
to gross domestic product. Growth is about wealth and
prosperity for all, opportunity for all, happiness for all,
political and economic freedom for all. Growth is also
about growing the number of children in school and
young people in jobs. Growth is about increasing the
number of mothers who give safe birth in a hospital and
of growing the number of families who have plenty of
food.
As the Assembly may be aware, for the past
three years Malawi has faced severe economic and
social challenges brought on by poor political and
economic governance, which could have impacted our
ability to accelerate the attainment of the Millennium
Development Goals (MDGs). Therefore, upon assuming
office I immediately put in place an economic recovery
programme to restore macroeconomic stability in the
country so that we can not only address our immediate macroeconomic issues, but also secure Malawi’s ability
to meet the MDG targets.
I would like to share that we are certain that we will
be able to achieve five of the eight MDGs by 2015. And
we will continue to strive to achieve our goals of the
three remaining MDGs: universal primary education,
promoting gender equality and empowering women,
and improving maternal health. Coincidentally, these
three MDGs are related to issues that I have worked on
throughout my life, and I will personally ensure that
Malawi redoubles its efforts to make improvements in
those areas.
My Government realizes that the potential of
Malawi — the potential of our land, our resources
and, most importantly, our people — is great. But
that opportunity will be seized only through our own
efforts. That is why my vision is not just hopeful words.
Our willingness to take tough decisions does not end
here. Our plans need to be translated into action. To that
end, within my first 100 days in office, Malawi held an
inclusive national dialogue on the economy to narrow
down five priority sectors within our medium-term
national development framework, the Malawi Growth
and Development Strategy II. The five priorities are
energy, tourism, agriculture, mining and infrastructure
development.
Central to those priorities is our emphasis on
delivery through partnership with the private sector.
We will facilitate that by making changes aimed
at improving the business climate. My Cabinet has
identified three specific projects within each priority
sector and translated that into an implementation
plan for the next two years. The projects range from
the completion of essential roads and rail lines, to
setting up alternative energy sources and undertaking
business climate reform to attract investment into
agro-processing and mining. The projects will set our
country on a path of fulfilling its full potential.
In addition, I have also launched two initiatives — the
Presidential Initiative on Maternal Health and Safe
Motherhood, and the Presidential Initiative on Poverty
and Hunger Reduction — to fast-track the interventions
needed to address the social needs of disadvantaged
groups, especially women and youth.
Malawi refuses to accept what others may consider
to be our destiny — the status of underdevelopment.
Malawi is committed to change that perception. But in
so doing, my Government and, indeed, the people of Malawi know that we need to engage the rest of the
global community. That is why, within days of taking
office, I reopened dialogue and engagement with our
neighbours, with African leaders and with the rest of the
world. The people of Malawi are grateful for the good
will that many have shown us, and we are encouraged
by the support of our partners.
Malawi will continue to need global support in
the short and medium terms. We need this support
to protect the rural poor from food shortages caused
by prolonged dry spells in some parts of the country.
Malawi is looking for partnerships to build its energy
capacity. Malawi needs support to attract private
investment for the rich potential we have in agroprocessing
and mining, among others. We are looking
for partnerships to support the development of our
transport and communications infrastructure in order
to improve access to markets.
Before I conclude I wish to draw the Assembly’s
attention to the following three issues that have a
bearing on most of the least developed countries.
First, I call upon the General Assembly to ensure that
the Istanbul Declaration and Programme of Action,
adopted in Turkey in May 2011, will be implemented
in their entirety in an effective and timely manner.
In particular, duty-free and quota-free market access
and supply-side capacity must be ensured to the least
developed countries.
Secondly, most least developed countries are facing
the adverse effects of climate change, which is causing
f looding, land degradation and drought. In that regard,
Malawi welcomes the recent outcome of the United
Nations Conference on Sustainable Development held
in Brazil, where international consensus emerged
and agreement was reached on important areas of sustainable development. The implementation of these
agreements is very crucial for our future.
Finally, on the issue of the reform of the United
Nations, Malawi fully supports the expansion of the
Security Council in both permanent and non-permanent
categories. As members of the Assembly are aware,
Africa represents one of the single largest regions
within the United Nations, and a very significant
proportion of issues discussed in the Security Council
concern the African continent. It is for those reasons,
therefore, that Malawi joins the rest of the African
nations in demanding at least two seats in the permanent
category and five seats in the non-permanent category,
as stipulated in the Ezulwini Consensus. Africa has to
lead its own development, and that will be a step in
ensuring that it can.
At this moment, I say to the Assembly that Malawi
is on a journey – a journey to change its trajectory; a
journey to make real change happen; a journey to foster
private-sector growth; a journey to be an integral part
of the global community. Malawi is ready to take its
turn to grow, not just in wealth, but in opportunities,
hopes and freedoms for all of the Malawian people.
As a new President and a new member of the global
community of leaders, I ask for the Assembly’s support
as this one African country journeys to realize its full
potential — for its people, for Africa and for the world.